SWAN, Circuit Judge
(dissenting).
I agree that the conviction upon counts 2, 3, and 4 cannot stand. The use of the mails charged in count 2 was barred by the statute of limitations; and mailing of the letters charged in counts 3 and 4 was not proved. But the evidence as to. count 5 was, in my opinion, sufficient. The letter was written in New York, addressed to a company in Hartford, Conn., and there received by it. The writer of the letter did not say of this, as he did of the two letters mentioned in counts 3 and 4, that it might have been de>-livered by hand. Personal delivery of the Hartford letter is most improbable. The receiving stamp reads “mailing division,” with the date of receipt. Witness Hale, although not the clerk who received it, says that the receiving stamp indicates that the letter came by mail. There was enough to permit the jury to infer a use of the mails as' to this letter, and the conviction on count 5 should be affirmed.